Order unanimously modified in the exercise of discretion and as modified affirmed without costs in accordance with the following Memorandum: In the exercise of our discretion, we grant respondent’s motion and modify the order of commitment by suspending the order pursuant to Family Court Act § 455 (1) on the following conditions: (1) that respondent continue to remain current with support payments; (2) that respondent pay an additional $100 per month interest on outstanding arrears until the same are current; and (3) that respondent submit to Erie County Family Court by October 1, 1993, an acceptable plan for the payment of all outstanding arrears. Should respondent fail to comply with any of those conditions, petitioner may apply to Family Court upon notice to respon*1122dent for revocation of the suspension (see, Family Ct Act § 455 [1]; see also, Matter of Rosa v Borowski, 101 AD2d 668, 669). (Appeal from Order of Erie County Family Court, Dillon, J.— Support.) Present—Callahan, J. P., Green, Lawton, Doerr and Boomer, JJ.